MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Mar 16 2017, 9:07 am
this Memorandum Decision shall not be                                          CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Frew                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General

                                                         James D. Boyer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        March 16, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         02A03-1608-JT-1869
A.K.G. (Minor Child),
                                                         Appeal from the Allen Superior
and                                                      Court
                                                         The Honorable Sherry A. Hartzler,
S.M.H. (Mother),                                         Judge Pro Tempore

Appellant-Respondent,                                    The Honorable Lori K. Morgan,
                                                         Magistrate
        v.
                                                         Trial Court Cause No.
                                                         02D08-1507-JT-87
Indiana Department of Child
Services,


Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017              Page 1 of 21
      Appellee-Petitioner.




      Najam, Judge.


                                       Statement of the Case
[1]   S.M.H. (“Mother”) appeals the termination of her parental rights to A.G.

      (“Child”) upon the petition of the Indiana Department of Child Services

      (“DCS”). Mother presents a single issue for review: whether the trial court

      committed clear error when it held that termination of Mother’s parental rights

      was in Child’s best interests.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On November 5, 2012, DCS filed a petition alleging that Child, born on

      February 7, 2005, was a Child in Need of Services (“CHINS”) because

      Mother’s then-boyfriend/later-husband (“Stepfather”) had struck Child in the

      face, leaving welts and a handprint on her cheek. The trial court adjudicated

      Child a CHINS and Child remained in Mother’s home under DCS supervision.

      The State charged Stepfather with battery and obtained a no-contact order as to

      Stepfather and Child. Stepfather later pleaded guilty to the battery charge and

      received a two-year sentence, suspended to probation.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 2 of 21
[4]   The trial court ordered Mother to refrain from criminal activity, maintain

      appropriate housing, cooperate with service providers, maintain contact with

      DCS, provide child-appropriate clothing, and cooperate with all rules of DCS

      placement. Mother was generally compliant with services offered by DCS.

      However, she and Stepfather twice violated the no-contact order. Therefore, on

      September 30, 2013, DCS removed Child from Mother’s home and placed her

      in foster care, and Stepfather was sent to prison to serve his previously

      suspended sentence. During Stepfather’s incarceration, Mother divorced him

      and obtained independent housing. However, after Stepfather was released

      from prison, he and Mother reconciled. They contacted DCS to request

      services for Stepfather and he began individual counseling based upon a DCS

      referral.


[5]   Child was in a series of foster home placements, one with a maternal aunt in

      Arizona. In December of 2014, the aunt determined that she could not handle

      Child’s behavioral issues and Child returned to Indiana.1 DCS again placed

      Child in foster care.


[6]   On July 17, 2015, DCS petitioned to terminate Mother’s parental rights.2 The

      trial court conducted an evidentiary hearing on the termination petition.




      1
        It appears that long-term foster care placements for Child were made more difficult by Child’s tantrums
      and smoking. Also, Child had reportedly learned how to access pornography on home computers and had
      attempted to share sexual information with some of her foster siblings.
      2
        DCS also petitioned to terminate the parental rights of D.C. (“Father”). Father is not an active party to
      this appeal.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017             Page 3 of 21
      Child’s DCS Family Case Manager (“FCM”), Child’s therapist, and the

      Guardian Ad Litem (“GAL”) all testified that Child should not be around

      Stepfather, even though the no-contact order had expired by the time of the

      termination hearing. FCM Tamra Powell said DCS required that Stepfather

      only have visitation with Child with a licensed therapist present, but Mother

      failed to comply with that requirement by allowing him to violate the no-

      contact order twice. The FCM also said that, although Mother had maintained

      contact with DCS, completed recommended services, and requested referrals

      for additional services, Mother failed to comply with the requirement that she

      have stable housing with enough room for Child. The FCM testified that

      Mother had reported that Child had watched pornography on an iPad while

      Child lived with Mother and Stepfather.


[7]   Child’s therapist, Kristen Matheson, M.S.W., testified that Child suffered

      trauma due to Stepfather’s battery of her and that it was not healthy for Child to

      be around Stepfather. She also testified that Child disclosed in therapy that

      Child had been sexually abused by one of Mother’s friends. And the GAL

      testified that termination of parental rights was appropriate because Child

      “deserves permanency” after years in foster care and should not have visitation

      with Stepfather without the approval of Child’s therapist. Tr. at 193.


[8]   At the termination hearing, Mother, who had completed parenting classes and

      had been generally compliant with home-based services and psychological

      therapy, testified that she was living with Stepfather in a studio apartment at an

      extended-stay hotel that consisted of one room with one bed and a couch that

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 4 of 21
       could turn into a bed. Mother also testified that she was employed at Wal-Mart

       as a greeter with nearly full-time hours, bringing home approximately $200 per

       week. Mother intended to look for a larger apartment if Child could live with

       her again, but Mother could not afford such an apartment without also relying

       on Stepfather’s monthly Supplemental Security Income and Social Security

       Disability checks.


[9]    Mother testified that she intended to continue living with Stepfather for the

       foreseeable future and that she would be comfortable with having Child live

       with her and Stepfather. When asked if she had any concerns about Child

       being around Stepfather, Mother testified that:

               there’s always going to be in the back of my mind or is
               this . . . something that is a risk I’m willing to take and yes
               because I know in my heart and I know in my mind that that
               incident was one time and he hasn’t done it since and he
               hasn’t . . . never had a history of abusing a child or hitting a
               child just this one time.


       Tr. at 67.


[10]   On July 18, 2016, the trial court entered its findings of fact, conclusions, and

       order terminating Mother’s parental rights. In relevant part, the trial court’s

       order provides:


               Although she “successfully” completed homebased services in
               July of 2014, the mother still did not have stable or appropriate
               housing. Lack of stable and/or appropriate housing has been an
               issue since the underlying CHINS proceedings began and said
               condition has not been remedied despite the provision of services
       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 5 of 21
        to address the issue. During the course of those proceedings, the
        mother . . . resided in at least 5 different residences. There were
        approximately 4 other adults residing in one of those residences
        and the mother was evicted from one of the residences for non-
        payment of rent. Currently, [Mother] is residing with
        [Stepfather] in a studio apartment which is not an appropriate
        home or living environment for the child . . . .


        During the course of the underlying CHINS proceedings, the
        mother has not had stable employment or other income with
        which to sustain herself and the child. At the time of the trial,
        she was employed by Wal-Mart as a greeter. She had previously
        worked in the delicatessen at Wal-Mart, however, [she] was
        terminated from that position and offered the position as a
        greeter. The mother had been employed in approximately 5
        other jobs throughout the history of the proceedings, however,
        [she] was unable to maintain a job for any substantial period of
        time.


        At trial, the mother argued that she is substantially compliant
        with the orders of the court. While that assertion may be true,
        the Court found in virtually every Court order after the order of
        April 10, 2013, that[,] despite her compliance with the orders of
        the court, she had not benefited from services provided. . . .


                                           ***


        Throughout the course of the underlying proceedings, the mother
        demonstrated that[,] despite the provision of services, she is
        unable to provide a safe, suitable or stable home environment
        and is otherwise unable to provide for the basic necessities of a
        suitable home for the raising of the child. She has been unwilling
        or unable to remedy the reasons for removal and reasons for
        placement of the child outside of the home. The Court finds that
        the DCS has proven by clear and convincing evidence that there

Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 6 of 21
        is a reasonable probability that the reasons for removal of the
        child from the mother’s home and the reasons for continued
        placement outside of the mother’s home will not be remedied
        and/or that continuation of the parent/child relationship poses a
        threat to the well-being of the child.


                                           ***


        At the time of the initiation of the proceedings in the underlying
        CHINS case, the mother’s housing was inappropriate in that
        [Stepfather] was residing in the home with the child and he had
        battered her and left his hand print on her face.


                                           ***


        During the course of the underlying CHINS proceeding, the
        mother failed to protect the child from [Stepfather] . . . . Despite
        the No Contact Order that had been entered in the criminal
        proceedings, on at least 2 occasions[] she permitted him to have
        contact with the child which resulted in his incarceration.


                                           ***


        At trial, [Mother] testified that she is aware that the professionals
        who are treating [Child] are not comfortable with the child being
        around [Stepfather]. Despite being aware of their concerns,
        [Mother] testified that she is not concerned with [Stepfather]
        having contact with [Child] and that having him around the child
        is a risk that she is willing to take. There are significant concerns
        that the mother is unable to see the impact that the battery,
        exposure to pornography and potential molestation have had on
        the child and thus, is unable to attend to her emotional needs
        and, further, is unable to protect the child from further abuse
        and/or harm.

Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 7 of 21
               The mother was molested as a child and believes that the child
               may have been molested by her father, the maternal grandfather.
               Additionally, she informed the DCS at a Child and Family Team
               Meeting that the child may have had access to pornography in
               the home in which she resided with [Stepfather] from February of
               2012 to October of 2013. The child has disclosed to her therapist
               that she was sexually abused by one of her mother’s friends in a
               home in which she resided with the mother.


                                                  ***


               Given the mother’s inability to benefit from services provided
               and to ensure the safety and protection of the child . . . , the
               Court finds that the DCS has proven by clear and convincing
               evidence that termination of the parent-child relationship is in the
               child’s best interests and that the DCS has a satisfactory plan for
               the care and treatment of the child which is placement of the
               child for adoption.


       Appellant’s App. at 31-32, 34-35. This appeal ensued.


                                      Discussion and Decision
                                             Standard of Review

[11]   Mother maintains that the trial court’s order terminating her parental rights was

       clearly erroneous. We begin our review of this issue by acknowledging that

       “[t]he traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.”

       Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

       Ct. App. 1996), trans. denied. However, a trial court must subordinate the

       interests of the parents to those of the child when evaluating the circumstances

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 8 of 21
       surrounding a termination. Schultz v. Porter Cty. Ofc. of Family & Children (In re

       K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

       relationship is proper where a child’s emotional and physical development is

       threatened. Id. Although the right to raise one’s own child should not be

       terminated solely because there is a better home available for the child, parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[12]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove, among other things:

               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the
                       conditions that resulted in the child’s removal or the
                       reasons for placement outside the home of the
                       parents will not be remedied.

                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.

                       (iii) The child has, on two (2) separate occasions,
                       been adjudicated a child in need of services.

                                                      ***


               (C) [and] that termination is in the best interests of the child . . . .




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 9 of 21
       Ind. Code § 31-35-2-4(b)(2) (2016). DCS need establish only one of the

       requirements of subsection (b)(2)(B) before the trial court may terminate

       parental rights. Id. DCS’s “burden of proof in termination of parental rights

       cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs.

       (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[13]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Ofc. of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999). trans. denied.


[14]   Here, in terminating Mother’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,



       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 10 of 21
       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[15]   Mother contends that the trial court erred in both its findings of fact and in its

       conclusions thereon. As to the latter, she does not challenge the trial court’s

       conclusions that she has failed to remedy the conditions that resulted in the

       child’s removal or that there is a reasonable probability that the continuation of

       the parent-child relationship poses a threat to the well-being of the child.

       Rather, she alleges only that the trial court erred in concluding that termination

       is in the best interests of Child.


                                      Trial Court’s Findings of Fact

[16]   First, Mother appears to contend that the evidence did not support the trial

       court’s following findings of fact: (1) she failed to benefit from services; (2) her

       home and cohabitation with Stepfather at the time of the termination hearing

       was not appropriate for Child; (3) and she failed to see the impact that Child’s

       exposure to pornography had on Child. However, the first two findings are

       supported by the evidence, and Mother’s assertions to the contrary are simply

       requests that we reweigh the evidence, which we will not do. There was ample

       evidence that, although Mother had engaged in the services offered by DCS,

       she also failed to benefit from those services. For example, Mother complied

       with homebased services, yet the evidence shows that she had failed to

       maintain stable and appropriate housing throughout the CHINS proceedings.

       There was also ample evidence that her home was inappropriate at the time of

       the termination proceeding; not only was Mother residing in a temporary
       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 11 of 21
       location that did not have a separate bedroom or bed for Child, she was also

       living with the man whom Child’s treatment professionals believed should not

       be around Child except in the presence of a licensed therapist.


[17]   There was also evidence that Mother failed to see the impact that Child’s

       exposure to pornography had on Child. Mother herself informed DCS that

       Child may have had access to pornography in the home in which she resided

       with Stepfather in the past, but Mother was still unconcerned about Child living

       with Stepfather in the future. However, even assuming the court’s finding

       regarding pornography is clearly erroneous, the decision of the trial court is

       supported by the remainder of the findings and the portion challenged by

       Mother may be treated as surplusage. Lasater v. Lasater, 809 N.E.2d 380, 397

       (Ind. Ct. App. 2004). Moreover, Mother has shown no prejudice from the

       finding regarding pornography that would warrant reversal of the court’s

       judgment on appeal. Id.


                                                  Best Interests

[18]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Ofc. of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an
       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 12 of 21
       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224.


[19]   Again, Mother’s contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. The trial court found Mother had failed to

       protect Child, was unable to appreciate the impact of Stepfather’s battery of

       Child, and was unable to provide “safe, suitable or stable home environment.”

       Appellant’s App. at 32. Those findings are not clearly erroneous, as there was

       ample evidence that Mother did not have suitable housing for Child at the time

       proceedings were initiated, during the proceedings, or at the termination

       hearing. There was also evidence that Mother intended to have Child live with

       her and Stepfather, even though all of the professionals treating Child said that

       it would be harmful to Child to live with Stepfather or have any contact with

       Stepfather other than visitation supervised by a licensed therapist.


[20]   The professionals treating Child testified that Mother did not have appropriate,

       stable housing for child at the time of the termination hearing and that Child

       should not be around Stepfather. Yet Mother stated she intended to have Child

       living with her and Stepfather for the foreseeable future, and she that she

       intended for Child to live in a one-room studio apartment at an extended-stay

       hotel without her own bedroom or bed. This led Child’s GAL to testify that

       termination of Mother’s parental rights is in Child’s best interests. Given the

       testimony of Child’s treatment professionals, in addition to evidence that Child

       needs permanency and stability that Mother cannot provide, we hold that the

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 13 of 21
       totality of the evidence supports the trial court’s conclusion that termination is

       in Child’s best interests. The trial court did not err when it terminated Mother’s

       parental rights to Child.


[21]   Affirmed.


       May, J., concurs.

       Bailey, J., dissents with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 14 of 21
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       In the Termination of the Parent-
       Child Relationship of:
       A.K.G. (Minor Child),

       and
                                                                Court of Appeals Case No.
       S.M.H. (Mother),                                         02A03-1608-JT-1869
       Appellant-Respondent,

               v.

       The Indiana Department of
       Child Services,
       Appellee-Petitioner.




       Bailey, Judge, dissenting.


[22]   Our Indiana Supreme Court has succinctly stated:

               Few liberties are as central to our society as the right of parents to
               raise their children. Our General Assembly has thus set a high
               bar for terminating parental rights – requiring a termination
               petition to allege four defined elements and commanding
               dismissal when DCS fails to prove each element by clear and
               convincing evidence.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 15 of 21
       In re Bi.B. and Br.B., No. 54S01-1612-JT-630, slip op. at 1 (Feb. 17, 2017). I

       cannot agree that the “high bar” was met in this case.


[23]   I acknowledge that a judgment terminating parental rights will be set aside only

       if it is found to be clearly erroneous. In re R.S., 56 N.E.3d 625, 628 (Ind. 2016).

       However, the reviewing court may also consider the statutory requirement that

       in a proceeding to terminate parental rights, the findings must be supported by

       clear and convincing evidence. Id. Thus, we review the judgment to determine

       whether the evidence clearly and convincingly supports the findings and the

       findings clearly and convincingly support the judgment. Id. Termination of

       parental rights is a “last resort” to be implemented when all other reasonable

       efforts have failed. Id. at 631. Here, if there was a “failure of all other

       reasonable efforts,” it was because the DCS set the measure of success at an

       unrealistic bar. A single mother, capable of working retail or service jobs, was

       to obtain housing without any dependency upon her former spouse, who had

       shown very poor judgment in the past but made extra-ordinary efforts to atone.


[24]   Sometime before the November 5, 2012 CHINS petition was filed, Stepfather

       intervened in a sibling argument and struck Child in the face, leaving a mark.

       Stepfather was charged with battery and made subject to a no-contact order as

       to Child. He later pled guilty to the battery charge and was given a two-year

       sentence, suspended to probation. Mother and Stepfather twice violated the no-

       contact order. Admittedly, this is not appropriate parental behavior.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 16 of 21
[25]   In the following three years before the termination decision, Stepfather paid his

       debt to society and took parenting classes and anger management classes in

       prison. Upon his release, he immediately began taking steps toward a goal of

       co-parenting Child. He requested, and received a DCS referral for, individual

       mental health counseling. The slap or strike appears to have been an isolated

       incident, as Stepfather has no other documented history of violence. Curiously,

       however, DCS caseworkers steadfastly maintained that Stepfather was not and

       would not be an appropriate step-parent – even while facilitating counseling. It

       seems odd to allocate resources toward activities predetermined to be a lost

       cause.


[26]   Meanwhile, Mother maintained contact with the DCS, was generally

       compliant3 with home based services, completed parenting classes, participated

       in psychological therapy, and obtained employment as a Wal-Mart greeter. She

       asked to be allowed to have additional services. Nonetheless, Mother was

       never perceived as having adequately benefitted from services. Marisela

       Barrientas testified that Mother had been “very diligent” and “very

       cooperative” except that she did not have “success” in obtaining housing. (Tr.

       at 170, 172.) Using the same benchmark as the DCS, the trial court reasoned




       3
         There was some suggestion that Mother had been “non-compliant as of late.” (Tr. at 174.) It appears that
       Mother called DCS to re-schedule services without the 24-hour notice preferred by DCS. In such
       circumstances, a call – although made – would be noted as a no-call/no-show. I find it significant that
       Mother does not work in a 9 to 5 position. In retail, she may not always have ample advance notice of
       schedule changes. It appears that Mother must have been cooperative with her employer’s needs, as would
       be expected by DCS, in that she was receiving more and more hours until she was nearly full-time as of the
       termination hearing.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017         Page 17 of 21
       that, despite Mother’s efforts, she had not “truly benefitted” from services.

       (App. at 32.)


[27]   In short, Mother achieved compliance with the goals set for her with the

       exception of obtaining a residence for Child independent of Stepfather. She and

       Stepfather were residing in a studio apartment, and had obtained funding for a

       larger unit, but elected not to sign a lease pending the outcome of the

       termination petition. Admittedly, Mother could not afford a two-bedroom unit

       from her own employment income; she needed to supplement it with

       Stepfather’s disability income. This circumstance was not likely amenable to

       change based upon referrals. Simply put, no amount of DCS services and

       parental cooperation will cause an entry-level retail position to pay enough for a

       single mother to obtain suitable housing all on her own.


[28]   This is not to say that a parent should subject his or her child to danger because

       an economic contribution is needed. Here, I find it very significant that Mother

       did not reconcile with Stepfather until AFTER he had completed anger

       management and parenting classes. Again – if these classes are to no avail –

       why are there programs funded for incarcerated individuals that are,

       presumably, on a path to rehabilitation?


[29]   As Mother and Stepfather availed themselves of services, Child was moved

       from foster home to foster home. At the time of the termination hearing, no

       pre-adoptive home had been located for the pre-teen diagnosed with ADHD




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 18 of 21
       and oppositional defiant disorder. Child wished to maintain a relationship with

       Mother and Stepfather; Mother and Stepfather wished to parent Child.


[30]   Kristen Matheson, M.S.W. (“Matheson”), Child’s therapist, testified that

       Mother was fully cooperative and “supportive” as a parent and that it was

       “important to [Child] to build a relationship with Mother.” (Tr. at 145.)

       According to Matheson:


               She’s always concerned about homework and school and
               [Mother’s] expressed wanting to build a relationship with her
               daughter and develop more trust with her.


               Question: And do you think that’s something that needs to
               happen?


               Matheson: I would like to see it happen for [Child’s] sake I mean
               it’s important to [Child] she loves her mom.


               Question: So obviously if that needs to happen it’s not there
               right now?


               Matheson: Correct.


       (Tr. at 145.) Clearly, Matheson’s goal was sustenance of the parent-child

       relationship.


[31]   Matheson also addressed Child’s feelings toward Stepfather. She described an

       encounter during a joint session with Mother and Child; when Mother inquired

       as to whether Child was fearful of Stepfather, Child defiantly replied: “I don’t

       give a crap if he smacked me I still love him.” (Tr. at 143.) Explaining that
       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 19 of 21
       children can remain bonded after abuse but the relationship is complex,

       Matheson opined that “right now” it was not healthy for Child to be around

       Stepfather. (Tr. at 147.) I perceive “right now” to be limiting language, not a

       professional opinion that Child should never be around Stepfather.


[32]   Without doubt, Child was traumatized in the past. However, I am not

       convinced that an isolated incidence of violence is automatically a “last resort”

       event portending termination of parental rights regardless of the willingness of

       the parents to do what is reasonably asked of them. Child has not found

       stability in foster placements. Meanwhile, she is bonded with both Mother and

       Stepfather and desires relationships with them. They desire to provide a home

       for Child and have taken significant steps toward that end. Child’s therapist

       described the mother-child interaction approvingly. Nonetheless, despite

       Mother’s remarkable cooperation with services, her benefit from services was

       assessed in terms of her detachment from Stepfather. Curiously, although the

       DCS referred Stepfather to therapy, caseworkers appeared to be convinced that

       Stepfather would always pose a threat to Child. However, after an incidence of

       violence, Stepfather appeared to pursue all avenues available to him to diminish

       the probability of such conduct in the future. He took parenting classes and

       anger management classes, and – at his own initiative – commenced individual

       therapy. Even Child’s therapist did not suggest that Stepfather should be

       prohibited from all future contact with Child. In sum, the trial court’s findings

       as to Mother’s past conduct and her current unwillingness to separate from




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 20 of 21
       Stepfather do not demonstrate clearly and convincingly that termination is in

       Child’s best interests.


[33]   I would find that the evidence in this case does not meet the heightened burden

       of clear and convincing.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1608-JT-1869 | March 16, 2017   Page 21 of 21